Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 19-23 and 36 directed to an invention non-elected without traverse.  Accordingly, claims 19-23 and 35 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Schinker (US 4,921,519), Argent (US 5,151,918), Collins (US 2005/0129951), Leu (US 2006/0141093) and Aimone (US 2016/0096763).
Although Schinker teaches a glass melting component composed of refractory metals, Schinker teaches that the molding surfaces have a grain size of less than 0.5 microns and therefore teaches away from the claimed range of 40 to 1000 microns. Schinker also does not teach or suggest the surface zone having a coarser grain structure than the volume section.
Although Argent teaches a glass melting component composed of Molybdenum used for electrodes having a surface grain size of 50-150 microns, Molybdenum teaches that the grain size is homogenous throughout the surface and volume sections.  Argent also does not teach or suggest the surface zone having a coarser grain structure than the volume section.
Although Collins teaches a glass melting component composed of tungsten having reduced porosity in the surface zone, Collins teaches that the average grain size of the surface zone is less than 1 micron which teaches away from the claimed range of 40 to 1000 microns.
Although Leu teaches a glass melting component composed of tungsten having different density in the surface zone, Leu does not teach or suggest the surface zone having a reduced porosity. Additionally, Leu does not teach or suggest an average grain size of the surface zone of 40 to 1000 microns.
Although Aimone teaches a glass melting component composed of refractory metals used for electrodes, Aimone teaches that the electrodes have a surface zone with average grain sizes above 1 mm and therefore teaches away from the claimed range of 40 to 1000 microns. Aimone also does not teach or suggest the surface zone having a coarser grain structure than the volume section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741